RENDERED: MARCH 26, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0303-MR


NICKIE MILLER                                                      APPELLANT



              APPEAL FROM POWELL CIRCUIT COURT
v.         HONORABLE KENNETH PROFFITT, SPECIAL JUDGE
                    ACTION NO. 14-CR-00109



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

CLAYTON, CHIEF JUDGE: Nickie Miller appeals from the Powell Circuit

Court’s decision to revoke his probation and impose a ten-year prison sentence.

Upon review, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND

             The Powell County Grand Jury indicted Miller in September of 2014

for trafficking in a controlled substance in the first degree, second offense (two or

more grams of heroin); trafficking in a controlled substance in the first degree,

second offense (two or more grams of methamphetamine); trafficking in a

controlled substance in the first degree, second offense (less than ten dosage units

of oxycodone); trafficking in a controlled substance in the second degree (less than

20 dosage units of hydrocodone); possession of drug paraphernalia; and possession

of a firearm/handgun by a convicted felon. At Miller’s arraignment in September

of 2014, his appointed attorney indicated that Miller had been diagnosed with

cancer and asked the trial court to take that into account when considering Miller’s

bond. The trial court ultimately released Miller on his own recognizance in

October of 2014 in order to obtain medical assistance regarding his cancer

diagnosis.

             In March of 2015, Miller was arrested in Wolfe County for alcohol

intoxication and disorderly conduct in the first degree. Thereafter, in August and

September of 2015, various pre-trial conferences and hearings were continued

while Miller obtained treatment. At the end of 2015, it was determined that Miller

was in custody in Montgomery County. The Powell Circuit Court issued a bench




                                         -2-
warrant, and the case was continued throughout 2016 while Miller remained in

custody in Montgomery County on other charges.

             On April 5, 2017, Miller appeared before the trial court to request that

his bond in Powell County be changed to a surety bond, as he was able to post a

property bond in Montgomery County, and that he be released to home

incarceration. Miller indicated at that court appearance that he had been diagnosed

with lung cancer and would again have to undergo medical treatment. The case

was again continued throughout 2018, with a trial date ultimately set for April 15,

2019.

             Immediately prior to the trial in April of 2019, the Commonwealth

offered Miller a plea agreement in which it agreed to dismiss the trafficking in a

controlled substance in the second degree charge and the possession of drug

paraphernalia charge. Thereafter, on April 15, 2019, Miller pled guilty to the

remaining charges. After Miller’s guilty plea and before his sentencing, Miller

was released on his own recognizance with the condition that his release be

monitored and that he have no firearms, commit no further offenses, and consume

no alcohol or illegal substances. The Commonwealth filed a motion to revoke

bond arguing that Miller had violated the terms of his bond by failing to report on

monitored conditional release as directed. Miller was taken back into custody on




                                         -3-
May 8, 2019, until the sentencing. On May 22, 2019, the trial court accepted

Miller’s guilty plea and sentenced him to a total term of ten years’ imprisonment.

             Miller subsequently filed a motion for shock probation on July 5,

2019. The trial court granted Miller’s motion and placed Miller on probation for a

period of five years. The conditions of probation included that Miller not commit

another offense, avoid injurious or vicious habits, avoid persons of disreputable or

harmful character, and promptly notify his probation officer of any change of

address. The trial court also imposed supplemental conditions requiring that Miller

be randomly tested for alcohol and illegal drugs and remain outside of Powell,

Wolfe, Breathitt, and Montgomery Counties.

             On January 7, 2020, the Commonwealth moved to revoke Miller’s

probation. As grounds for the motion, the Commonwealth stated that Miller was

seen in Powell County in violation of a supplemental condition of probation.

Officer Caudill, Miller’s probation officer, also filed a Violation of Supervision

Report, which stated that Miller had tested positive for methamphetamine in a

urine drug screen, had left the area of supervision without permission of his

probation officer, and had failed to cooperate with his probation officer.

             The trial court held a revocation hearing on January 22, 2020. Before

taking Miller’s testimony, the trial court stated that the supplemental condition

requiring Miller to stay out of Powell County was unenforceable and therefore


                                         -4-
would have no bearing on its decision regarding probation. Officer Caudill then

testified on behalf of the Commonwealth, and Miller testified on his own behalf.

               Officer Caudill’s testimony largely mirrored the information

contained in the Violation of Supervision Report. He also testified that Miller

rescheduled their initial meeting several times and that he was unable to drug test

Miller during their first meeting. Miller was given a urine drug test two weeks

later which resulted in the positive test for methamphetamine. The test also

showed that the urine sample was diluted, an indication that Miller had attempted

to alter the test.

               In his testimony, Miller did not dispute the violation for

methamphetamine use. He testified that he used methamphetamine on multiple

occasions and would have tested positive if he had been drug tested during his first

meeting with Officer Caudill. Miller also admitted to associating with other drug

users and living at numerous places without notifying his probation officer.

               At the conclusion of the hearing, the trial court revoked Miller’s

probation. Specifically, the trial court stated:

               I hereby find by a preponderance of the evidence that the
               defendant has violated the conditions of his probation by
               using drugs. . . . His testimony was that he’s used I guess
               meth on a number of occasions since he’s been shock
               probated.

               ....


                                           -5-
                If you take this just in terms of the initial one test, but
                you take his testimony that he would have tested positive
                earlier, you take his testimony that he was using on a
                recurring basis since being released . . . you take the
                original seriousness of his charges and you take the fact
                that it appears he’s been unable to be managed on
                probation in the past, I find that probation should be
                revoked.

                ....

                I find based upon my explanation earlier that he is a
                significant risk to the community by his constant use of
                drugs and that by his actions in this case it appears that
                he cannot be appropriately managed in the community.

The trial court also listed Miller’s extensive criminal history—including theft by

unlawful taking, DUI, probation violations, burglary, drug trafficking, and

weapons charges—as a basis for its decision.

                The trial court subsequently entered a written order of probation

revocation in February of 2020. The order stated:

                That the Defendant violated the terms of his probation by
                admitting to repetitive use of methamphetamine,
                associating with other convicted felons and failing to
                abide by the directives of Probation and Parole.

                ....

                That the Defendant violated his probation pursuant to
                KRS[1] 439.3106(1) in that Defendant’s failure to comply
                with the conditions of supervision constitutes a
                significant risk to the community at large and cannot be
                appropriately managed in the community.

1
    Kentucky Revised Statutes.

                                            -6-
             The Court has granted the Defendant shock probation
             and attempted community supervision through Probation
             and Parole.

             That the Defendant is therefore a risk to himself and/or
             others in the community at large.

             The Court has considered the Defendant’s criminal
             record, risk of future criminal behavior and behavior
             during community supervision.

             The trial court imposed Miller’s original sentence of ten years’

imprisonment, and this appeal followed.

                                    ANALYSIS

              A trial court has discretion in probation revocation matters but must

exercise its discretion “consistent with statutory criteria.” Commonwealth v.

Andrews, 448 S.W.3d 773, 780 (Ky. 2014). Specifically, before revoking

probation a trial court must make two findings under KRS 439.3106(1): (1)

whether the alleged probation violation “constitutes a significant risk to prior

victims of the supervised individual or the community at large” and (2) whether the

defendant “cannot be appropriately managed in the community[.]”

             A trial court is not required to provide explanations for the statutory

findings; instead, it must only make the findings, which must be “supported by the

evidence of record.” McClure v. Commonwealth, 457 S.W.3d 728, 733 (Ky. App.

2015). Further:


                                          -7-
             KRS 439.3106 permits, but does not require, a trial court
             to employ lesser sanctions. . . . The elective language of
             the statute as a whole creates an alternative employed and
             imposed at the discretion of the trial court—discretion
             the Supreme Court insisted the trial court retained in light
             of the new statute. Nothing in the statute or in the
             Supreme Court’s interpretation of it requires the trial
             court to impose lesser sanctions prior to revoking
             probation.

Id. at 732 (emphasis in original) (citation omitted).

             We review a trial court’s revocation decision for abuse of discretion.

Andrews, 448 S.W.3d at 780. An abuse of discretion occurs when a trial court’s

decision is “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations

omitted).

             Miller argues on appeal that there was no evidence to support the

court’s findings that he could not be managed in the community and that he was a

significant risk to the community at large. We are therefore tasked with

determining whether the trial court’s findings under KRS 439.3106 were supported

by the record. While on shock probation, Miller testified that he repeatedly used

drugs, and evidence from his probation officer indicated that he attempted to alter

one of his drug tests. “These facts constituted substantial support for the

conclusion that a person who would go to such lengths to continue using a

substance he was forbidden to use under penalty of [ten] years in prison posed a


                                          -8-
significant risk to, and was unmanageable within, the community in which he

lived.” McClure, 457 S.W.3d at 733. Moreover, Miller had a lengthy criminal

record spanning many years, including numerous probation violations, which

supported the trial court’s conclusion that he could not be managed within the

community. Finally, as previously discussed, KRS 439.3106 does not require the

trial court to impose a lesser sanction on Miller. See id. at 732. In short, the record

supports the trial court’s decision.

                                   CONCLUSION

             For the foregoing reasons, the Powell Circuit Court is affirmed.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Julia K. Pearson                          Daniel Cameron
 Frankfort, Kentucky                       Attorney General of Kentucky

                                           Aspen Roberts
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                          -9-